The defendant’s petition for certification for appeal from the Appellate Court, 122 Conn. App. 729 (AC 30860), is granted, limited to the following issue:
*905The Supreme Court docket number is SC 18742.
April E. Brodeur, special public defender, in support of the petition.
John P. Gravalec-Pannone, senior assistant state’s attorney, in opposition.
Decided February 1, 2011
“Did the Appellate Court properly determine that the defendant was not deprived of his constitutional right to self-representation?”